Case 1:18-cv-25106-KMW Document 92 Entered on FLSD Docket 10/04/2019 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 1:18-cv-25106-KMW

  UNITED AMERICAN CORP.,

                          Plaintiff,

                  v.

  BITMAIN, INC., SAINT BITTS LLC d/b/a
  BITCOIN.COM, ROGER VER, BITMAIN
  TECHNOLOGIES LTD., BITMAIN
  TECHNOLOGIES HOLDING COMPANY,
  JIHAN WU, PAYWARD VENTURES, INC.
  d/b/a KRAKEN, JESSE POWELL,
  AMAURY SECHET, SHAMMAH
  CHANCELLOR, and JASON COX,

                    Defendants.
  ____________________________________/


                  PLAINTIFF’S MOTION FOR CLERK’S DEFAULT AGAINST
                DEFENDANT BITMAIN TECHNOLOGIES HOLDING COMPANY


           Plaintiff, UNITED AMERICAN CORP. (“UAC”), pursuant to Federal Rule of Civil

  Procedure 55(a) and Southern District of Florida Local Rule 7.1, requests that the Clerk of Court

  enter a default against defendant BITMAIN TECHNOLOGIES HOLDING COMPANY (“Bitmain

  Technologies”) for its failure to file a response to UAC’s Complaint or otherwise plead or defend

  in this action. In support thereof, UAC states:

           1.     On December 6, 2018, UAC filed its Complaint in this action.

           2.     On June 17, 2019, Bitmain Technologies, located in Grand Cayman, Cayman

  Islands, was properly served with the Complaint and a Summons by means of the Hague

  Convention service of process.




  50373849;1

       AKERMAN LLP, THREE BRICKELL CITY CENTRE, 98 SOUTHEAST SEVENTH STREET, SUITE 1100, MIAMI, FL 33131
Case 1:18-cv-25106-KMW Document 92 Entered on FLSD Docket 10/04/2019 Page 2 of 3



           3.     On October 2, 2019, UAC filed the Affidavit of Service executed by the Chief

  Bailiff of the Grand Court of the Cayman Islands evidencing proper service of the Complaint and

  Summons upon Bitmain Technologies. The Affidavit of Service is attached hereto as Exhibit A.

           4.     Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, “[w]hen a party

  against whom a judgment for affirmative relief is sought has failed to plead or otherwise defend,

  and that failure is shown by affidavit or otherwise, the clerk must enter the party’s default.” Fed.

  R. Civ. P. 55(a).

           5.     Pursuant to Southern District of Florida local Rule 7.1(a)(1)(D), an application for

  default need not incorporate a memorandum of law; therefore no memorandum of law is

  incorporated herein.

           WHEREFORE, UAC respectfully requests that the Clerk of Court enter a default against

  defendant Bitmain Technologies Holding Company as a result of its failure to appear or file any

  responsive pleading in this action.

  Dated: October 4, 2019                           Respectfully submitted,

                                                   By: s/ Brian P. Miller
                                                   Brian P. Miller
                                                   Florida Bar No. 0980633
                                                   brian.miller@akerman.com
                                                   Lorayne Perez
                                                   Florida Bar No. 085265
                                                   Lorayne.perez@akerman.com
                                                   Joanne Gelfand
                                                   Florida Bar No. 515965
                                                   Joanne.gelfand@akerman.com

                                                   AKERMAN LLP
                                                   Three Brickell City Centre
                                                   98 Southeast Seventh Street, Suite 1100
                                                   Miami, FL 33131
                                                   Tel: 305-374-5600
                                                   Fax: 305-374-5095
                                                   Attorneys for Plaintiff United American Corp.



  50373849;1
                                                     -2-
       AKERMAN LLP, THREE BRICKELL CITY CENTRE, 98 SOUTHEAST SEVENTH STREET, SUITE 1100, MIAMI, FL 33131
Case 1:18-cv-25106-KMW Document 92 Entered on FLSD Docket 10/04/2019 Page 3 of 3




                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on October 4, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.

                                                            /s/ Brian P. Miller
                                                              Brian P. Miller




  50373849;1
                                                     -3-
       AKERMAN LLP, THREE BRICKELL CITY CENTRE, 98 SOUTHEAST SEVENTH STREET, SUITE 1100, MIAMI, FL 33131
